Citation Nr: 1013018	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1981.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, which, in pertinent 
part denied entitlement to service connection for PTSD.

In June 2007, the Board remanded the Veteran's claim for 
additional development.  As that development has been 
completed, the case has been returned to the Board for 
further appellate action.  

In the June 2007 remand, the Board referred to the RO the 
issue of service connection for depression, which the 
Veteran included in the April 2004 application for 
compensation and pension.  The issue of service connection 
for depression has not been developed by the RO.  Since 
then, the Court held that when a claimant makes a claim, he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on 
PTSD encompassed benefits based on other psychiatric 
disabilities).  Therefore, the Board construes the Veteran's 
claim for PTSD and depression as encompassing entitlement to 
service connection for a psychiatric disability regardless 
of the precise diagnosis. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).
To establish service connection for PTSD, a claimant must 
present (1) evidence of a current diagnosis of PTSD; (2) 
evidence of an in-service stressor, with supporting evidence 
verifying the actual occurrence of the claimed stressor; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

During the course of the appeal, the Veteran has been 
diagnosed with numerous psychiatric disabilities, including 
PTSD, major depressive disorder, schizophrenia, bipolar 
disorder, and polysubstance abuse and dependence.

Originally, the Veteran reported that he was sexually 
assaulted by two Marines during active duty service and that 
at least one of the two men had received a Court martial as 
a result.  In accordance with the June 2007 Board remand, he 
was provided notice as to the types of evidence that could 
be submitted to corroborate a claim for service connection 
for PTSD based on personal assault.  He was also asked by 
the RO in a January 2006 letter to provide additional 
information regarding the reported perpetrators so that the 
stressor could be verified.  The Veteran did not respond 
with additional information.  

In an October 2006 statement in support of the claim and a 
June 2007 personal history questionnaire, the Veteran 
reported that his active duty service in Florida with Cuban 
refugees was also a stressor connected to his claimed PTSD.  
Specifically, he stated that the refugees had many medical 
issues upon arriving in the United States and that before 
leaving Cuba, many families were locked in hangers, 
separated, raped, shot, and had tattoos forcefully removed.  
He also stated that while no Marines were killed, they were 
often physically hurt trying to protect the refugees from 
one another and trying to maintain order.  During the 
November 2006 hearing before the Board, the Veteran 
described how he carried a weapon while patrolling this area 
on active duty and feared for his safety.  

Service personnel records show that the Veteran was assigned 
to Cuban Refugee Operations NAS in Key West, Florida, in May 
1980.  The Veteran was awarded a Humanitarian Service Medal 
in July 1980, which he asserted in the June 2007 personal 
history questionnaire was for his service with the Cuban 
refugees.  The Board finds that the Veteran's reports of 
this stressor are credible and consistent with this type of 
service.  

The Veteran received a VA PTSD examination in September 2004 
where schizophrenia, paranoid type, and alcohol, cocaine, 
heroin, opioid, and benzodiazeprine abuse, early remission, 
were diagnosed.  With regard to PTSD, the examiner 
considered the Veteran's reported personal assault stressor 
alone in determining that the Veteran did not meet the 
criteria for PTSD.  The examiner did not consider the 
reported experiences with Cuban refugees as the Veteran had 
not reported that event as a stressor.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79,  
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Subsequent to the Board's previous remand, the agency of 
original jurisdiction (AOJ) obtained private treatment 
records reporting a history of PTSD in connection with 
stressors associated with the Veteran's service with Cuban 
refugees.  The treatment providers did not explicitly 
comment on whether the Veteran met the criteria for the 
diagnosis of PTSD, or if he did, whether the diagnosis was 
associated with the Cuban refugee stressors.  The treatment 
records also reflect no consideration of the Veteran's 
previously reported stressors.  An examination is needed to 
determine whether the Veteran meets the criteria for a 
diagnosis of PTSD associated with the Cuban refugee 
stressors.

In his initial claim for compensation the Veteran reported 
that his psychiatric symptoms began in 1978.  Treatment 
records note a "long history" of psychiatric symptoms and 
substance abuse.  These records suggest a continuity of 
symptoms that may be related to service.  An opinion is 
needed as to whether any current psychiatric disability had 
its onset in service.

To be adequate, a medical opinion must include consideration 
the relevant history, including the Veteran's reports of 
injuries and symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

The Veteran must therefore be provided with a new VA 
examination in order to determine whether diagnosed PTSD is 
connected to the Veteran's service with Cuban refugees and 
whether any other currently diagnosed psychiatric disability 
is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether any current psychiatric 
disability, including PTSD and depression, 
was incurred or aggravated in service.  

The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  The 
examiner's attention is drawn to the 
previous VA examination, and the reports 
of private treatment providers.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any currently diagnosed 
psychiatric disorder had its onset in 
active service; is otherwise the result of 
disease or injury in service; or underwent 
an increase in underlying disability in 
service.  

The examiner should provide an opinion as 
to whether the Veteran meets the criteria 
for a diagnosis of PTSD.  If not, the 
examiner should specify what criteria are 
not met.  

If the Veteran does meet the PTSD 
criteria, the examiner should specify the 
stressors supporting the diagnosis.  The 
examiner should specifically address 
whether the Veteran's experiences with 
Cuban refugees supports a diagnosis of 
PTSD.

The examiner should provide a rationale 
for the opinions.

2.  The AOJ should review the examination 
report to ensure that it contains all 
information requested in this remand.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


